                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )             No. 3:05-CR-113
                                                   )
  JOHNNY E. HATCHER                                )

                             MEMORANDUM AND ORDER

         Pro se, the defendant moves for compassionate release pursuant to 18 U.S.C. §

  3582(c)(1)(A)(i). [Doc. 351]. The United States has responded in opposition to the motion

  [docs. 355, 356, 360] and the defendant has submitted a reply. [Doc. 361].

         The matter is now ripe for the Court’s consideration. For the reasons stated below,

  the defendant’s motion for compassionate release will be denied.

                                   I.     BACKGROUND

         In March 2012, the Honorable Thomas W. Phillips sentenced the defendant to an

  enhanced 240-month term of imprisonment for conspiring to distribute and possess with

  the intent to distribute marijuana. The defendant is presently housed at USP McCreary

  with a projected release date of September 2, 2027.              See Bureau of Prisons,

  https://www.bop.gov/inmateloc/ (last visited November 24, 2020). The defendant now

  moves for compassionate release due to: the COVID-19 pandemic; his age (69); intestinal

  problems; a hernia; chronic coronary artery disease purportedly causing angina and heart

  attacks; cataracts; hypertension; an inability to walk long distances; and deteriorating

  mental health. The defendant further cites his rehabilitative efforts, and he argues that he

  would receive a lesser term of imprisonment if sentenced under current law.


Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 1 of 8 PageID #: 2276
                             II. COMPASSIONATE RELEASE

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and

 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

 relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

  18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

  release could only be brought by the BOP Director, not a defendant.         See 18 U.S.C. §

  3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

  to file a motion for compassionate release after first asking the BOP to file such a motion

  on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

        The United States Sentencing Commission has promulgated a policy statement

  regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

  the accompanying application notes. District courts in this circuit have generally turned to

  U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons” that

  may warrant a sentence reduction but, as of November 20, 2020, are no longer to do so, at

                                               2

Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 2 of 8 PageID #: 2277
     least as to compassionate release motions filed by defendants (rather than by the BOP).

     See United States v. Jones, ___ F.3d ___, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020)

     (Guideline 1B1.13 “is not an ‘applicable’ policy statement when an imprisoned person files

     a motion for compassionate release.”).1 “District courts should [still] consider all relevant

     § 3553(a) factors before rendering a compassionate release decision.” Id. at 11.

         A. Exhaustion

             The defendant has previously submitted a request to the BOP which was construed

     as one for compassionate release, and more than 30 days have passed since that request

     was received by the warden.             [Doc. 351].      The Court thus has authority under §

     3582(c)(1)(A) to address the instant motion. See Alam, 960 F.3d at 832.

         B. Merits

             As mentioned above, in support of his motion the defendant cites: the COVID-19

     pandemic; his age (69); intestinal problems; a hernia; chronic coronary artery disease

     purportedly causing angina and heart attacks; cataracts; hypertension; an inability to walk

     long distances; deteriorating mental health; his rehabilitative efforts; and the argument that

     he would receive a lesser term of imprisonment if sentenced under current law.

             Consistent with § 3582 and the Sixth Circuit’s directive, this Court has considered

     the defendant’s arguments in light of the pertinent § 3553(a) factors. Pursuant to 18 U.S.C.

     § 3553(a),

           “The court shall impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this subsection. The
           court, in determining the particular sentence to be imposed, shall consider –


 1
     The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                        3

Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 3 of 8 PageID #: 2278
       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

       (2) the need for the sentence imposed—

          (A) to reflect the seriousness of the offense, to promote respect for the law,
          and to provide just punishment for the offense;

          (B) to afford adequate deterrence to criminal conduct;

          (C) to protect the public from further crimes of the defendant; and

          (D) to provide the defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for—

          (A) the applicable category of offense committed by the applicable category
          of defendant as set forth in the guidelines—

              (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
              of title 28, United States Code, subject to any amendments made to such
              guidelines by act of Congress (regardless of whether such amendments
              have yet to be incorporated by the Sentencing Commission into
              amendments issued under section 994(p) of title 28); and

              (ii) that, except as provided in section 3742(g), are in effect on the date
              the defendant is sentenced; or

          (B) in the case of a violation of probation or supervised release, the
          applicable guidelines or policy statements issued by the Sentencing
          Commission pursuant to section 994(a)(3) of title 28, United States Code,
          taking into account any amendments made to such guidelines or policy
          statements by act of Congress (regardless of whether such amendments
          have yet to be incorporated by the Sentencing Commission into
          amendments issued under section 994(p) of title 28);




                                               4

Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 4 of 8 PageID #: 2279
       (5) any pertinent policy statement—

           (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
           title 28, United States Code, subject to any amendments made to such policy
           statement by act of Congress (regardless of whether such amendments have
           yet to be incorporated by the Sentencing Commission into amendments
           issued under section 994(p) of title 28); and

           (B) that, except as provided in section 3742(g), is in effect on the date the
           defendant is sentenced.

       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

  18 U.S.C. § 3553(a).

       The COVID-19 pandemic cannot alone justify compassionate release. See, e.g.,

  United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020)

  (“[S]peculation as to whether COVID-19 will spread through Defendant’s detention

  facility . . . , whether Defendant will contract COVID-19, and whether he will develop

  serious complications, does not justify the extreme remedy of compassionate release.”);

  see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

  COVID-19 in society and the possibility that it may spread to a particular prison alone

  cannot independently justify compassionate release[.]”).

       The defendant’s BOP SENTRY Report shows that he is categorized as Care Level 1.

  “Care Level 1 inmates are less than 70 years of age and are generally healthy. They may

  have limited medical needs that can be easily managed by clinician evaluations every 6 to

  12 months.” See http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf

  (last visited Nov. 24, 2020) (emphasis added). The defendant is similarly a Care Level 1

                                              5

Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 5 of 8 PageID #: 2280
  regarding his mental health. Further, at the defendant’s prison, there are currently only six

  positive cases of COVID-19 among inmates and eight among staff, with no deaths and 38

  inmates    and       11   staff   having   recovered.        See    Bureau     of   Prisons,

  https://www.bop.gov/coronavirus/ (last visited Nov. 24, 2020).         These comparatively

  moderate numbers indicate that the preventative measures being taken by the BOP, as

  described by the United States in its response brief, are having an effect.

        The medical records before the Court do not support the defendant’s allegation of

  deteriorating mental health. [Doc. 360]. Also, his cataract diagnosis is confirmed but there

  is no evidence that this condition meaningfully impacts his functioning. [Id.]. The

  defendant’s hypertension is described as “well controlled” and his bowel obstruction is

  “resolved.” [Id.].

        The defendant has indeed been diagnosed with peripheral vascular disease and

  “significant obstructive atherosclerotic disease in both [lower extremities].” [Id.]. At a

  March 2, 2020 medical appointment, his “[o]nly complaint [was] that his legs go numb at

  times.” [Id.]. Nonetheless, on February 27, July 23, and July 29 of this year, the defendant

  expressly refused recommended medical treatment for that very condition and complaint.

  [Id.]. Additionally, the defendant continues to be counseled to stop smoking (which he has

  continued to do despite being in BOP custody) but he will not comply. [Id.]. These facts

  tell the Court that the impact of the defendant’s cardiac troubles is not as severe as he

  alleges.

        Turning to the defendant’s background, his participation in the instant marijuana

  conspiracy lasted approximately four years. [Presentence Investigation Report (“PSR”), ¶

                                               6

Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 6 of 8 PageID #: 2281
  10]. The defendant stored and sold marijuana. [Id.]. His sentence was enhanced due to a

  prior cocaine possession conviction. [Id., ¶ 49]. There are also distant prior convictions

  for burglary and theft. [Id., ¶¶ 29-30].

         The defendant’s SENTRY Report shows that he has obtained his GED while in

  custody and that he has thus far incurred no disciplinary sanctions.              For these

  accomplishments, he is commended.

        Lastly, the defendant’s argument regarding the sentence he might receive today is a

  reference to Section 401(a)(1) and (a)(2) of the First Step Act. Those sections, respectively,

  redefine the types of prior convictions that can be used to enhance a defendant’s sentence

  under 21 U.S.C. § 851 and they reduce the enhanced mandatory minimum sentences for

  certain controlled substance offenses. However, pursuant to section 401(c) of the First Step

  Act, Section 401 applies only to persons who had not yet been sentenced as of December

  21, 2018. See 132 Stat. 5194, 5221. The instant defendant was sentenced in 2012, more

  than six years before the First Step Act became law. Section 401 of the First Step Act

  therefore does not apply to him, and this Court will not use the mechanism of compassionate

  release in this case to circumvent Congress’s express intent. See, e.g., United States v.

  Cisneros, CR. NO. 99-00107 SOM, 2020 WL 3065103, at *3 (D. Haw. June 9, 2020)

  (“[T]his court hesitates to conclude that it should reduce Cisneros's sentence solely on the

  ground that the change in the law constitutes an extraordinary and compelling circumstance.

  Otherwise, every inmate who might receive a reduced sentence today would be eligible for

  compassionate release, and Congress's decision not to make the First Step Act retroactive

  would be meaningless.”).

                                               7

Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 7 of 8 PageID #: 2282
         Through the lens of § 3553(a), the Court has considered the facts of this case, the

  defendant’s background, and the arguments raised in the instant motion. The Court is

  mindful of the defendant’s post-incarceration conduct and the fact that his prior convictions

  are remote, predating 1990. Conversely, the defendant’s participation in this case was

  lengthy and significant. Almost seven years remain on his enhanced guideline sentence.

  The evidence does not show the defendant’s physical and mental health conditions to be of

  the severity alleged. The defendant is categorized by the BOP as a Care Level 1. He is

  receiving medical care and guidance for his documented ailments, even though he often

  refuses to accept it.

        Having considered the issues raised by the defendant, individually and in combination,

  the Court does not find extraordinary and compelling reasons justifying compassionate

  release. The requested sentence reduction would not reflect the seriousness of the instant

  offense and would create unwarranted sentence disparity. The defendant’s motion will

  accordingly be denied.

                                    III. CONCLUSION

         As provided herein, the defendant’s motion for compassionate release [doc. 351] is

  DENIED.

               IT IS SO ORDERED.

                                                         ENTER:



                                                                 s/ Leon Jordan
                                                           United States District Judge


                                              8

Case 3:05-cr-00113-RLJ-CCS Document 362 Filed 12/02/20 Page 8 of 8 PageID #: 2283
